Citation Nr: 1241845	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-28 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), type II.

2.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities.

3.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for DM, type II, peripheral neuropathy, bilateral upper extremities, peripheral neuropathy, bilateral lower extremities, and depression.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for depression is deemed to include any psychiatric disability.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran served in Vietnam and is presumed exposed to herbicides.

2.  The evidence of record does not show that the Veteran has been diagnosed with DM.

3.  The evidence of record does not show that the Veteran has symptoms of peripheral neuropathy of the upper extremities or lower extremities.

4.  A depressive disorder was not present in service or until years thereafter, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DM, type II are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for peripheral neuropathy, bilateral upper extremities and lower extremities  are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  A depressive disorder was not incurred in or aggravated by active duty.   38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).



The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a May 2009 letter, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the May 2009 letter.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).



VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Board acknowledges that the Veteran has not been afforded VA examinations for his claimed DM, type II, or peripheral neuropathy of the upper and lower extremities.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The medical evidence currently of record is sufficient to reach a decision.  Extensive treatment records contain no competent complaints, symptoms or diagnoses of DM or peripheral neuropathy of the upper or lower extremities.  Furthermore, as discussed below, although the Veteran has reported chronic pain in the joints and legs in particular, this pain has been associated with his diagnosed osteoarthritis, and he has never been diagnosed with neuropathy of the upper or lower extremities.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.




Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Diabetes Mellitus, Type II

The Veteran contends that service connection is warranted for DM, type II because it is etiologically related to his active military service, to include exposure to herbicides during active duty in Vietnam.  See April 2009 Claim and May 2009 statement from the Veteran.

The Veteran served on active duty in Vietnam and his exposure to herbicides is conceded.  However, the evidence of record does not show that he has a current diagnosis of DM related to his active military service.  In this regard, the post-service medical evidence of record consists of outpatient treatment records from the VA Medical Center in Memphis, Tennessee (Memphis VAMC) dated from October 2005 to March 2011.  A January 2011 treatment note indicates that the Veteran's glycated hemoglobin (HbA1C) measured 5.9 percent, which could be indicative of pre-diabetes, but the records do not show that he has ever actually been diagnosed with DM.  

As noted above, service connection requires a showing of current disability.  Indeed, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  While the Veteran is competent to report symptoms of DM, Palczewski v. Nicholson, 21 Vet App 174 (2007), he has not reported current symptoms of that disability at any time since the current claim (although he did list that condition on his claim for benefits).  In addition, there is no medical evidence of DM at any time since the current claim.

In light of the absence of any competent evidence of a current diagnosis of DM, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Peripheral Neuropathy

The Veteran contends that service connection is warranted for peripheral neuropathy of the bilateral upper and lower extremities because the disorders are etiologically related to his active military service, to include exposure to herbicides during active duty in Vietnam.  See April 2009 Claim and May 2009 statement from the Veteran.

As noted above, the Veteran served on active duty in Vietnam and his exposure to herbicides is conceded.  However, the evidence of record does not show that he has a current diagnosis of peripheral neuropathy of the upper or lower extremities related to his active military service.  In this regard, the post-service medical evidence of record consists of outpatient treatment records from the Memphis VAMC dated from October 2005 to March 2011.  These records show that the Veteran has reported pain in all his joints, and chronic pain in his legs, which has been related to osteoarthritis.  They do not show that he has been diagnosed with peripheral neuropathy of the upper or lower extremities.

As noted above, service connection requires a showing of current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  Peripheral neuropathy is manifested by symptoms that the Veteran is competent to report.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran has reported chronic pain in the joints and legs, however, these symptoms have been associated with his diagnosis of osteoarthritis, and there is no competent diagnosis of peripheral neuropathy of the upper or lower extremities at any time since the current claim.  The Veteran is competent to report symptoms of pain in the arms and legs, but, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).

The Veteran's representative has argued that the Veteran may have developed neuropathy of the upper and lower extremities, secondary to his coronary heart failure and ischemic heart disease.  See February 2012 Informal Hearing Presentation.  However, the Board notes that the Veteran is not service-connected for coronary heart failure or ischemic heart disease.  Furthermore, as discussed above, he does not have a current diagnosis of peripheral neuropathy of the upper or lower extremities.  Accordingly, the Board finds that adjudication of this issue is not required at this time.

In light of the absence of any competent evidence of a current diagnosis of peripheral neuropathy of the upper or lower extremities, the claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.

Depression

The Veteran contends that his currently diagnosed depression is related to his active military service, to include stressful events that occurred during active duty in Vietnam.

Service treatment records are negative for any evidence of a psychiatric disorder, and the Veteran has not reported any in-service symptoms, treatment or diagnoses.

The post-service medical evidence of record shows that the Veteran has reported psychiatric symptoms related to stressful experiences in service.  

Outpatient treatment records from the VA Medical Center in Memphis, Tennessee show that in October 2005 and November 2005, the Veteran had a positive PTSD screen and was referred for a PTSD consultation.  They also show that he was assessed with depression, and started on Celexa.  During his PTSD consultation in December 2005, the Veteran reported serving in Vietnam for nine months, as part of an infantry division, during his active military service.  He also complained of intrusive thoughts and memories and bad dreams, with night sweats, related to his experiences in Vietnam.  There was no diagnosis made at that time, and his consultation was continued until January.  


During his January 2006 PTSD consultation, the Veteran reported his most difficult memories of his time in Vietnam included having to remove dead bodies of Vietcong from the concertina wire around his compound, night attacks with explosions by U.S. helicopters on Vietcong positions near his compound, performing guard duty inside the compound, and hearing voices on the radio from companies in the field as they called in artillery and air support.  The Veteran complained of bad dreams and waking in night sweats about twice a week, and an increased startle response, when awakened from his sleep.  The examiner concluded that the Veteran's symptoms did not have the intensity or breadth to warrant a diagnosis of PTSD, but he recommended that the Veteran join a group at the Vet Center, and advised him to return to the clinic if his symptoms increased.  There is no other evidence of record showing that the Veteran has been diagnosed with PTSD.  

During a June 2010 primary care visit, the Veteran complained of avoiding people and social isolation, and requested a psychiatric referral.  He was assessed with anxiety, and denied being depressed at that time.  In addition, a depression screen performed in June 2010 was negative.  However, during a mental health consultation in November 2010, the Veteran reported a lack of interest in activities that he used to find enjoyable, and excessive sleeping.  He also complained of feeling sad, loss of appetite, fluctuating energy, nervousness, avoidance of crowds, and social isolation, even from close friends and family members that lived with him.  He reported that his symptoms had been present for a "couple of years," and requested mental health treatment.  He was diagnosed at that time with depressive disorder, and anxiety disorder not otherwise specified (NOS).  Treatment records through February 2011 show that the Veteran continues to be diagnosed with a depressive disorder and an anxiety disorder and treated with antidepressants.  

The Veteran does not contend, and as noted above, the evidence does not show that the Veteran has been diagnosed with PTSD.  The evidence of record shows that the Veteran has been treated for a depressive disorder and an anxiety disorder.  However, there is no evidence linking either disability to service, and no mental health or medical professional has suggested that either disorder is related to service.  

The Veteran has never reported that his psychiatric symptoms began in service and there is no other evidence of a continuity of symptomatology.  The Board acknowledges the Veteran's reports of stressful incidents during his tour in Vietnam Nonetheless, there is no competent or credible lay or medical evidence indicating a connection between the current psychiatric symptoms and an event or onset in service.  Indeed, a 2010 outpatient treatment record indicates that the Veteran reported that he had only had his reported psychiatric symptoms for a "couple of years."  

The Veteran is competent to report the symptoms of his disability, and he, at times has attributed his psychiatric symptoms and depressive disorder to stressful events in-service, but it would require clinical training and expertise to be able to say that a psychiatric disability was caused by one event as opposed to another.  See DSM-IV, see also 38 C.F.R. § 3.304(f) (requiring medical evidence of a link between PTSD and a specific stressor).  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his psychiatric disability.  38 C.F.R. § 3.159(a)(1),(2) (2012).

Inasmuch as there is no competent or credible lay or medical evidence linking the Veteran's depression or anxiety disorder to service, the preponderance of the evidence is against the claim.  As such, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).  








								[Continued on Next Page]

ORDER

Service connection for DM, type II is denied.

Service connection for peripheral neuropathy, bilateral upper extremities is denied.

Service connection for peripheral neuropathy, bilateral lower extremities is denied.

Service connection for depression is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


